Citation Nr: 0218234	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  97-12 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in the 40 percent rating 
for service-connected varicose veins of the right leg.

2.  Entitlement to service connection for varicose veins 
of the left leg as secondary to service-connected varicose 
veins of the right leg.

3.  Entitlement to service connection for depression and 
headaches as secondary to service-connected varicose veins 
of the right leg.

4.  Entitlement to service connection for transient 
ischemic attacks with hypertension as secondary to 
service-connected varicose veins of the right leg.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU rating).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from multiple RO decisions.  A March 1996 RO 
decision denied service connection for transient ischemic 
attacks with hypertension as secondary to service-
connected varicose veins of the right leg.  In July 1996, 
the RO denied an increase in the 40 percent rating 
assigned to service-connected varicose veins of the right 
leg.  The RO denied service connection for varicose veins 
of the left leg in July 1997 (this issue was later 
indicated to be service connection for varicose veins of 
the left leg as secondary to service-connected varicose 
veins of the right leg).  In October 1997, the RO denied a 
TDIU rating.  In October 2000, the RO denied service 
connection for depression and headaches as secondary to 
service-connected varicose veins of the right leg.


FINDINGS OF FACT

1.  The veteran's service-connected varicose veins of the 
right leg are manifested by pain, recurrent but not 
persistent edema, without evidence of deep vein 
involvement or ulceration.

2.  Varicose veins of the left leg were not caused or 
worsened by service-connected varicose veins of the right 
leg.

3.  Depression and headaches were not caused or worsened 
by service-connected varicose veins of the right leg.

4.  Transient ischemic attacks and hypertension were not 
caused or worsened by service-connected varicose veins of 
the right leg.

5.  The veteran's only service-connected disability is 
varicose veins of the right leg (rated 40 percent).  His 
service-connected disability does not prevent him from 
securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Varicose veins of the right leg are no more than 40 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.104, Diagnostic Codes 7120, 7121 (1997 and 
2002).

2.  Varicose veins of the left leg are not proximately due 
to or the result of service-connected varicose veins of 
the right leg.  38 C.F.R. § 3.310 (2002).

3.  Depression and headaches are not proximately due to or 
the result of service-connected varicose veins of the 
right leg.  38 C.F.R. § 3.310 (2002).

4.  Transient ischemic attacks with hypertension are not 
proximately due to or the result of service-connected 
varicose veins of the right leg.  38 C.F.R. § 3.310 
(2002).

5.  The requirements for a TDIU rating have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty from June 1977 to 
February 1978.  Preservice records received by the service 
department show that he was treated for psychiatric 
problem in 1973 following a suicide attempt over a fight 
with his father.  The service enlistment examination was 
performed in April and May 1977.  On a medical history 
form for this examination, he reported having had nervous 
trouble and having attempted suicide.  A psychiatric 
consultation note no current psychiatric illness.  The 
enlistment examination noted varicose veins of the back of 
the left leg and knee; blood pressure of 148/84; and a 
normal psychiatric system.  

It was noted in September 1977 that he had moderate 
varicosities in the posterior thighs and lower parts of 
both legs that had been painful for one week, and he gave 
a history of varicose veins for several years.  On 
examination, he had marked varicose veins of the right 
greater saphenous vein with several incompetent 
perforations.  On treatment in October 1977, it was noted 
that the varicosities had existed prior to service.  The 
primary varicose vein problem was with the right leg, and 
there were fewer symptoms involving the left leg.  The 
veins in the right leg were stripped in a November 1977 
procedure.  Following the procedure that month, he started 
vomiting, felt faint, and developed migraines; it was felt 
that the headaches were the result of spinal anesthesia.  
The assessment was orthostatic hypotension.  He sought 
treatment in December 1977 for depression and suicidal 
ideation, and he sought a discharge from service.  On 
treatment, there was no evidence of psychosis or severe 
neurosis.  

On a medical history form for the January 1978 service 
separation examination, the veteran gave a history of 
nervous trouble and of recent surgery for right leg 
varicose veins, and there was a comment by the reviewing 
examiner that the veteran had episodes of depression in 
1972 and again in the past 4 months.  On the objective 
January 1978 examination for separation from service, 
blood pressure was 128/80; there were right leg scars from 
the varicose vein operation; and psychiatric evaluation 
noted a situational adjustment problem.  A February 1978 
service medical record notes he appeared nervous and 
complained of trouble sleeping; the assessment was 
"nerves."

Post-service medical records from the 1990s show episodes 
of thrombophlebitis of the right leg (as well as of the 
left leg) and other medical conditions.  He was treated in 
April 1993 for an acute anxiety reaction, and the 
condition resolved.  In April 1993, he experienced 
weakness of the left hand with transient left arm pain; he 
had a history of several black-out spells in the past 2 
months.  He was treated in June 1993 for severe pain in 
the right leg, but a venogram was negative for deep venous 
thrombosis.  

A VA doctor wrote in May 1993 that the veteran had been 
suffering from chronic pain, occasional weakness, and 
weakness in the lower extremities ever since the in-
service right leg procedure.  

In November 1993, the RO awarded service connection for 
varicose veins of the right leg; this was initially rated 
10 percent, and then 20 percent.

In January 1994, the veteran sought treatment at a private 
hospital for a leg infection and pain, but he left against 
medical advice.  A deep venous sonogram showed normal 
sonographic appearance with no evidence of 
phlebothrombosis or other abnormal finding.  On VA 
hospitalization that month due to worsening right leg 
pain, the impression was chronic superficial vein 
thrombophlebitis without clinical evidence for deep vein 
thrombosis; he also had anxiety.  He was using a cane to 
walk.  It was noted that there was no evidence to explain 
the symptomatology of increasing pain in the legs.  A VA 
doctor advised him to lose weight, and he did not feel 
comfortable with continuing to prescribe anticoagulants.  
He was also seen in March 1994 for anxiety.  On 
examination in August 1994, there were varicosities 
bilaterally and primarily over the right calf and thigh, 
pigmentary changes, discoloration and stasis changes, 
mostly on the right calf and somewhat tender.  He was seen 
for somatization disorder in September 1994.  A VA doctor 
wrote in October 1994 that the varicose veins especially 
of the right leg had deteriorated further with significant 
edema, skin discoloration, and rupture of the small blood 
vessels under high pressure that bled into his clothes.

He presented for treatment in February 1995 with increased 
swelling and pain in the right leg as well as increased 
varicosities.  

In a June 1995 decision, the RO increased to 40 percent 
the rating for right leg varicose veins.  

A VA doctor wrote in August 1995 that since 1989, when he 
started treating the veteran, the circulatory problem of 
the right leg had steadily worsened.  He had told the 
veteran that he should retire from his profession of 
church organist because this profession was worsening the 
condition.  

In November 1995, the veteran complained of brief episodes 
of numbness on the left side of the body that lasted for 
seconds in the past 48 hours.  During his hospitalization, 
his extremities were symmetrical without cyanosis, and he 
was discharged with diagnoses of transient ischemic 
attacks, a history of deep venous thrombosis, and 
hypertension.  

In January 1996, the veteran underwent nerve conduction 
testing of both lower extremities that was normal.  A 
venous study revealed no change since 1992, and there was 
no evidence of acute phlebitis.  He complained of leg pain 
causing sleeping difficulty in March 1996.  

A VA doctor wrote in March 1996 that the veteran's chronic 
pain, swelling, and weakness in his legs were due solely 
to his vascular disease of the lower extremities.  

The veteran was seen in April 1996 for transient recurrent 
numbness of the face, extremities, etc.  He was in his 
usual state of health with no signs of cerebrovascular 
disease.  The impression was no cerebral ischemia, but 
probably a peripheral vascular event.  He was also seen 
for varicose veins with markedly distended superficial 
varicosities of the right leg and mild tenderness along 
the calf.  There was no edema on examination that month.  

A VA doctor wrote in an April 1996 letter that the 
veteran's service-connected right leg varicose vein 
problem was rapidly worsening.  He described chronic 
venous insufficiency with edema, constant pain, numbness, 
and difficulty walking, necessitating the use of a cane 
and the use of diuretics.  

According to an August 1996 letter from a VA doctor, the 
veteran had been taking prescribed medication for 
hypertension since October 1995.  

On March 1997 treatment for venous insufficiency, he 
reported difficulty walking. 

On VA examination in April 1997, the veteran complained of 
almost constant numbness in both of his lower extremities 
from his toes to his hips, along with weakness; he 
reported that his walking was limited by pain and weakness 
in both legs.  He also reported persistent ankle swelling 
for the past 2 weeks.  On examination, the pulses were 
good.  He had 2+ edema on the right lower extremity and 1+ 
edema on the left lower extremity.  There were a few 
varicosities on the inner aspect of the left thigh.  
Trendelenburg test of both extremities was negative.  
There were no foot ulcerations.  There was a brawny 
discoloration approximately 2 centimeters by 4 centimeters 
over the right internal malleolus and over the lateral 
aspect of the right foot, which appeared to be due to a 
previous extravasation of blood.  The diagnosis was 
varicose veins of both lower extremities, but no clinical 
evidence of deep vein involvement; he also had 
hypertension by history that was well-controlled by 
medication.  

On VA examination in May 1997, a venous study showed 
chronic venous insufficiency with valvular incompetence at 
the common femoral veins bilaterally and areas of 
perforator vein incompetence on the right and in the 
greater saphenous superficial vein on the right.  

On treatment in May 1997, he had an episode of probable 
anxiety.  He also had bilateral pedal edema.  In June 
1997, he was hospitalized for superficial thrombophlebitis 
with associated edema in the lower extremities and pain 
radiating to the calves and thighs.  Examination revealed 
tender varicose veins along the right inner thigh; there 
was a 2 centimeter area on the upper thigh that was 
erythematous, warm, and tender and another area that was 
superior and similar.  He was placed on Coumadin, which he 
had recently discontinued and which had apparently been 
working prior to discontinuing it.  He had 2 large 
erythematous areas by the right ankle in July 1997.

In August 1997, he was seen for dizzy spells.  That month, 
he was also treated for hypertension.  

According to a September 1997 letter, he had been employed 
as a church organist.

He continued to be seen for hypertension in October 1997.  
He was treated in October 1997 for depression and 
headaches.  In December 1997, he was diagnosed with 
bilateral severe venous varicosities.

It was noted on treatment in February 1998 that the 
veteran complained that his legs would go numb a lot.  On 
a lower venous examination, there was no evidence of acute 
or chronic deep vein thrombosis of the right leg, but 
there was chronic superficial thrombophlebitis still 
present in some areas of the right greater saphenous vein 
with tortuosity and dilatation; there also was valvular 
incompetence of the right common femoral, popliteal, and 
tibial veins.  The left common femoral and popliteal veins 
were normal.  

The veteran was scheduled to be examined by VA in May 
1999, but he requested rescheduling.  He was rescheduled 
for a VA examination in May 2000, but he refused to be 
examined at the scheduled location and did not request to 
be rescheduled for an examination.  

He was hospitalized by VA in November 2000 for bilateral 
deep venous thrombosis, with a reported history of chronic 
thromboses dating back to 1978.  He was started on Heparin 
and Coumadin.   Other diagnoses included hypertension.

II.  Analysis

Through discussions in correspondence, the rating 
decisions, the statements of the case, and the 
supplemental statements of the case, the RO has informed 
the veteran of the evidence necessary to substantiate his 
claims.  Identified medical records have been obtained to 
the extent possible.  A VA examination was provided.  The 
veteran was scheduled, and then rescheduled, for another 
VA examination, but, without good cause, he failed to 
appear for examination.  The duty to assist is not a one-
way street, and the veteran has failed to cooperate in 
developing his claims.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Under the circumstances, the notice and duty to 
assist provisions of the law are satisfied.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

1.  Increase in 40 percent rating for varicose veins of 
the right leg

When rating the veteran's service-connected disability, 
the entire medical history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
the present level of disability is of primary concern in a 
claim for an increased rating; the more recent evidence is 
generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity 
of the disability.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.

During the course of the veteran's appeal, the regulations 
pertaining to rating varicose veins were revised.  His 
service-connected varicose veins of the right leg were 
initially evaluated under 38 C.F.R. § 4.104, Code 7120 
(1997) (effective prior to January 12, 1998).  Such 
provides for a 40 percent rating for unilateral varicose 
veins that are severe, involving superficial veins above 
and below the knee with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, marked distortion 
and sacculation, with edema and episodes of ulceration but 
no involvement of the deep circulation.  A 50 percent 
rating is warranted for pronounced unilateral varicose 
veins that include the findings for the severe condition 
with secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation.  

On January 12, 1998, the rating criteria for varicose 
veins were revised and are found in 38 C.F.R. § 4.104, 
Code 7120 (2002).  Under the new version of the code, a 40 
percent rating is warranted for varicose veins where there 
is persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration.  A 60 percent 
rating is warranted for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  These ratings apply to a single extremity.

This condition is also rated under the criteria for 
unilateral phlebitis or thrombophlebitis with obliteration 
of deep return circulation, including traumatic 
conditions.  38 C.F.R. § 4.104, Code 7121.  The regulation 
was changed during the pendency of this claim.  Before 
January 12, 1998, 38 C.F.R. § 4.104, Code 7121 (1997), 
provides a 30 percent rating for persistent swelling of 
the leg or thigh, increased on standing or walking 1 or 2 
hours, readily relieved by recumbency; moderate 
discoloration, pigmentation and cyanosis or persistent 
swelling of arm or forearm, increased in the dependent 
position; moderate discoloration, pigmentation, or 
cyanosis.  A 60 percent rating requires phlebitis or 
thrombophlebitis with persistent swelling, subsiding only 
very slightly and incompletely with recumbency elevation 
and pigmentation cyanosis, eczema, or ulceration.  These 
ratings are for unilateral involvement.

Since January 12, 1998, 38 C.F.R. § 4.104, Code 7121 
(2002), provides a 40 percent rating for post-phlebitic 
syndrome of any etiology with persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating requires persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  These ratings are for a single 
extremity.

Since the veteran's claim for an increased rating for his 
varicose veins of the right leg was pending when the 
regulations pertaining to rating varicose veins were 
revised, he is entitled to the version most favorable to 
him, although the new criteria are only applicable to the 
period of time after their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000.

Treatment and examination reports from recent years have 
consistently shown that the veteran does not have deep 
venous thrombosis (i.e., deep vein involvement) in 
connection with his superficial varicose veins of the 
right leg.  In addition, while he has had a history of 
pain and weakness throughout the years as well as 
recurring swelling, there is no evidence of persistent 
ulceration or swelling. 

The Board is mindful of the statements of a treating VA 
doctor that the condition has been worsening.  However, 
absent the findings required by the next higher ratings 
under the applicable diagnostic codes, the veteran's 
service-connected varicose veins of the right leg are 
adequately evaluated by the 40 percent rating currently in 
effect.  Moreover, without good cause, the veteran failed 
to report for a more recent VA examination, and this by 
itself is a basis to deny his claim for an increased 
rating.  38 C.F.R. § 3.655.  

As the preponderance of the evidence is against the claim 
for an increased rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Secondary service connection 

The veteran claims secondary service connection for 
several conditions (left leg varicose veins, depression 
and headaches, and transient ishemic attacks with 
hypertension) which he alleges are due to his service-
connected right leg varicose veins.  

Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 
3.310. Secondary service connection includes instances of 
aggravation in which an established service-connected 
disorder results in an additional increment of disability 
of another condition.  Allen v. Brown, 7 Vet. App. 439 
(1995).

As to left leg varicose veins, these were noted on the 
service enlistment examination, and they existed before 
service (and before the service-connected right leg 
varicose veins).  As left leg varicose veins appeared 
first, they obviously were not caused by the service-
connected right leg varicose veins.  There is no competent 
medical evidence to show that service-connected right leg 
varicose veins have permanently worsened (aggravated) left 
leg varicose veins.  Moreover, the veteran failed to 
report for a scheduled VA examination.

With regard to depression and headaches, the evidence 
notes some psychiatric problems before service (including 
a suicide attempt), some adjustment problems during 
service, and complaints of depression and headaches many 
years after service.  There is no competent medical 
evidence to show that service-connected right leg varicose 
veins caused or permanently worsened (aggravated) 
depression and headaches.  Moreover, the veteran failed to 
report for a scheduled VA examination.

As to transient ishemic attacks with hypertension, these 
are first shown many years after service.  There is no 
competent medical evidence to show that service-connected 
right leg varicose veins caused or permanently worsened 
(aggravated) transient ishemic attacks with hypertension.  
Moreover, the veteran failed to report for a scheduled VA 
examination.

The weight of the competent medical evidence indicates 
there is no secondary relationship exists between the 
various claimed conditions and the service-connected right 
leg varicose veins.  As the preponderance of the evidence 
is against the claims for secondary service connection, 
the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

3.  TDIU rating

Total disability ratings for compensation based on 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided 
at least one disability is ratable at 40 percent or more, 
and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may 
be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given 
to the veteran's background including his employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  The 
Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the 
VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 
Vet. App. 1 (2001).

For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, 
neither the veteran's non-service-connected disabilities 
nor his advancing age may be considered.  38 C.F.R. § 
4.19.  Also, it is necessary that the record reflect some 
factor which places the case in a different category than 
the cases of other veterans with equal ratings of 
disability.  The sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

Service connection is in effect for varicose veins of the 
right leg which is evaluated 40 percent; there are no 
other service-connected conditions.  Solely under the 
schedular basis for a TDIU rating, that is, the percentage 
requirements of 38 C.F.R. § 4.16(a), the veteran is not 
entitled to a TDIU rating.  He has one service-connected 
disability, evaluated as 40 percent disabling.  Thus, the 
schedular requirements are not met. 

The Board also finds that this case is not an appropriate 
one for referral to the Director of the VA Compensation 
and Pension Service for consideration of an extraschedular 
rating under 38 C.F.R. § 4.16(b).  A treating doctor has 
stated that he recommended that the veteran retire from 
his job as a church organist, but that doctor, has not 
indicated that the service-connect right leg varicose 
veins alone prevent gainful employment.  The evidence as a 
whole does not suggest that the service-connected varicose 
veins of the right leg alone prevent gainful employment, 
and thus the Board will not refer the TDIU claim for 
extraschedular consideration.

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.














ORDER

An increased rating for varicose veins of the right leg is 
denied.

Secondary service connection for varicose veins of the 
left leg is denied.

Secondary service connection for depression and headaches 
is denied.

Secondary service connection for transient ischemic 
attacks with hypertension is denied.

Entitlement to a TDIU rating is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

